Plaintiff in error, on rehearing, contends that in the suit to foreclose the tax certificates "the complainant, his agent or attorney did not in the sworn bill of complaint, or affidavit, state that he was 'specifying as particularly as may be known to affiant such residence, or that his residence is unknown, or that, if a resident, he has been absent more than sixty days next preceding the application *Page 851 
for the order of publication, * * *.'This is a positive requirement of the statute and since it was not followed the court did not obtain jurisdiction of the defendants."
The bill of complaint filed December 7, 1934, in the tax sale foreclosure suit alleges "that the defendants L.B. McEwen and his wife, Mrs. L.B. McEwen, are non-residents of the State of Florida and are residents of the City of Chicago in the State of Illinois; that the post office address of the said defendants is No. 2412 Michigan Avenue, Chicago, Illinois;" and the affidavit of counsel to the bill of complaint states "that he is the agent and attorney for the complainant, S.L. Williams; that he has read the foregoing Bill of Complaint and has investigated all the allegations of fact contained therein, and that the same are true and correct to the best of the affiant's knowledge, information and belief. Affiant further says that there is no person in the State of Florida upon whom the service of subpoena or summons in chancery would bind the defendants L.B. McEwen and his wife, Mrs. L.B. McEwen; that the Post Office address and residence of said defendants is as stated in the foregoing Bill."
The order of publication of notice was published on December 7, 14, 21, and 28, 1934, the appearance day being January 7, 1935; and the clerk of the circuit court certified "that on the 7th day of December, 1934, I posted a certified copy of said order at the court house door of said county. And on the 7th day of December, 1934, I mailed to the respondent L.B. MeEwen, 2412 Michigan Avenue, Chicago, Illinois, and Mrs. L.B. McEwen, 2412 Michigan Avenue, Chicago, Illinois, a certified copy of said order so made in this case." Such certificate was duly filed January 7th, 1935. A similar certificate was made and filed April 8, *Page 852 
1935. Decree pro confesso was entered by the clerk January 7, 1935.
The statutory requirements for obtaining an order of publication of notice persons in chancery cases of this nature are severable to meet different conditoins of residence, and only those that are germane to the facts of a particular case are required to be stated. Sections 4895 (3111) and 4896 C. G. L.; Balan v. The Wekiwa Ranch, 97 Fla. 180, 122 So. 559. Where the residence of the defendants is sufficiently stated in the affidavit for order of publication of notice of the suit to be at a particular street address in a named city in another named State, the statute does not require such affidavit to state "the belief of the affiant that the defendant is a resident of a State or county other than this State, specifying as particularly as may be known to affiant such residence," "or that his residence is unknown," "or that if a resident he has been absent more than sixty days next preceding the application for the order of publication and that there is no person in the State the service of a subpoena upon whom would bind such defendant," "or that he conceals himself so that the process cannot be served upon him."
The affidavit or sworn bill of complaint should state "the belief of the affiant as to the age of the defendant being over or under twenty-one years, or that his age is unknown." But the last quoted statement is not essential to jurisdiction of the court to proceed in the cause, at least where, as in this case, the sworn statement shows the defendants are a married couple justifying a rebuttable inference that they are at least of marriageable age if not over 21 years of age. In this case an affidavit of counsel made and filed March 6, 1935, alleges "that each of said defendants is over twenty-one years of age." The mere failure *Page 853 
to allege in the bill and affidavit filed December 7, 1934, that defendants were over twenty-one years of age does not oust the court of jurisdiction especially when an affidavit dated March 6, 1935, was filed in the cause by plaintiff's counsel before the decree of foreclosure was rendered April 8, 1935, in which affidavit it is stated "that each of said defendants is over twenty-one years of age."
The decree of foreclosure was annulled three years after its entry because a copy of the order of publication of notice was mailed to the address stated in the affidavit for order of publication of notice, but was not received by the defendants because the address given in the affidavit was not the address of the residence of the defendants. This did not appear by the record when the foreclosure decree was rendered, or when the property was sold under foreclosure, or when the property was conveyed by master's deed to the petitioner for betterments. When the foreclosure sale was made and confirmed, the record did not show fatal defects in the decree.
It is also urged by plaintiff in error that since we have not quoted the entire section in our former opinion, we have not taken into consideration the whole of Section 5047 (3239) C. G. L. and that the determination of the case must of necessity include a consideration of the following portion of that statute:
"That he or those under whom he validly derived held said property at the time of such improvement * * * under a legal or equitable title plain and connected upon the records * * * or under purchase at a regular sale made by an executor, administrator, guardian or other person by order of court."
The record is certainly clear "that he * * * held said property at the time of such improvement * * *." The *Page 854 
sale under which McCulloch attempted to derive title was by "purchase at a regular sale made by an executor, administrator, guardian or other person by order of court." It is true that the sale was later determined by the circuit court to be an invalid sale, inasmuch as defects were made to appear by matterin pais as to the true address of the defendants; but the sale was "regular" at the time it was made, and was conclusive on the parties until it was shown by matters in pais to be defective. During the time the master's deed and the final decree confirming it were in force McCulloch made the improvements and his belief based on the record as it then stood, that he had a good and valid title, is a justifiable belief, entitling him to recover under the betterment statute.
Evidence as to the cost of the improvements was introduced at the trial of the case, and seasonably objected to. These objections were overruled. The court later corrected such rulings by a charge to the jury, which charge was not given its full effect in the first opinion herein. Any error that may have been committed by the admission of the evidence as to costs of the improvements was sufficiently corrected by the charge, which is as follows:
"Gentlemen of the jury, the court instructs you that, in the event you find for the defendant in ejectment, Richard McCulloch, in determining the amount the defendant in ejectment is entitled to, you are not to take into consideration the moneys which may have been contributed or expended by the defendant in ejectment for or on account of the permanent improvements made on the property in controversy, if you find that any permanent improvements were made thereon, or what the work of placing such improvements on the land is worth because defendant in ejectment is not entitled to recover when the improvements cost him or their peculiar value to him or their actual value, *Page 855 
or the amount which would be necessary to replace them, or what they may be worth to the plaintiff in ejectment, L.B. Ewing, for the purpose to which he intends to devote the property, and, further, because a careless or extravagant man might make a very improvident application of the money or work expended in such improvements and it would be unjust to visit his improvidence upon the other party, but you should fix the amount in such sum of money as will equal only the sum by which the actual or reasonable market value of the land has been enhanced at this time by reason of such improvements."
There being sufficient legal evidence to sustain the verdict and judgment, the former judgment of this Court herein is vacated and the final judgment. of the circuit court is —
Affirmed.
WHITFIELD, P. J., BROWN and CHAPMAN, J. J., concur.
TERRELL, C. J., concurs in opinion and judgment.
THOMAS, C. J., disqualified.
Justice BUFORD not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.
                    ON PETITION FOR REHEARING